DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss (3,743,153).

	Regarding claim 1, Moss teaches a web handling system comprising:
	first rollers (fig. 1, rollers 21) to engage a web (fig. 1, item 11) to convey the web during a first mode of operation (fig. 1, mode shown in broken lines) and to disengage from the web upon stopping the first mode of operation (cols. 7-8, lines 50-39, note that the first rollers engage the web during a splicing mode and disengaged the web at the termination of the splicing mode);
	an web entrance (fig. 1, entrance proximate item 33) to receive the web from an upstream processing device (col. 4, lines 4-8, fig. 1, note that drive roller 29 facilitates movement between drafting/tentering station, i.e., stretching station, and finishing station 25);
	a web exit (fig. 1, exit proximate unlabeled roller immediately upstream finishing station 35) to forward the web to a downstream processing device (col. 4, lines 4-8, fig. 1, note that drive roller 29 facilitates movement between drafting/tentering station, i.e., stretching station, and finishing station 25);
	a web buffer (fig. 1, item 29) to facilitate movement between the upstream and maintaining web tension between the web entrance and the web exit in response to the first rollers disengaging from the web upon stopping of the first mode of operation (cols. 7-8, lines 50-39, note that the drive roller 29 is driven when the accumulator rollers 21 disengage the web immediately following splicing, thereby picking up the slack left by the accumulator. Note that the claimed buffer has not been defined in any way so as to preclude a drive roller from meeting the limitation. Note that buffer 29 “maintains web tension” by being driven to advance the web after disengagement of first rollers 21). 
	Note that, according to MPEP 2114, the manner of operating a device does not distinguish a claimed invention from the prior art. Here, all claimed structural elements are present in the prior art. The claim also includes a number of functional limitations directed to the manner of operating the device, but these functional limitations are not distinguishing. This applies to all claims dependent from claim 1 as well. 
 
	Regarding claim 2, Moss teaches the web handling system of claim 1 further comprising:
	an entrance roller (fig. 1, item 33) at the entrance; and
	an exit roller (fig. 1, unlabeled roller immediately upstream finishing station 25) at the exit.

	Regarding claim 14, Moss teaches the web handling system of claim 1 wherein the upstream processing device comprises a printer (see fig. 1, note that stretching station can comprise a drafting station). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Markey (2,967,675)

	Regarding claim 3, Moss teaches the web handling system of claim 2. Moss does not teach wherein the entrance roller and the exit roller brake the web upon stopping the first mode of operation to prevent portions of web external to the web handling system from moving. Markey teaches a medium handling system where the medium is braked an entrance to the system and at an exit to the system so as to hold the tension constant within the system during a specific mode of operation of the system (Markey, col. 10, lines 50-65). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the entrance/exit braking technique disclosed by Markey in the device disclosed by Moss because doing so would facilitate the holding of the medium at a constant tension from the entrance all the way to the exit to allow for reliable processing of the medium.
 	(Examiner understands that Markey is directed to a wire handling system, which is different from the web handling system disclosed by Moss. However, Examiner maintains that the braking technique disclosed by Markey is equally applicable to any medium handling system where a medium is fed into an entrance and out of an exit in the manner disclosed by both Markey and Moss). 

 	Regarding claim 4, Moss in view of Markey teaches the web handling system of claim 3, further comprising a controller to transmit a first signal to the entrance roller and the exit roller to cause the entrance roller and exit roller to brake the web as an indication of stopping the first mode of operation operation (Markey, col. 10, lines 50-65, Note that, upon combining the technique disclosed by Markey, to the device disclosed by Moss, the limitation would be met). 

 	Regarding claim 15, Moss in view of Markey teaches the web handling system of claim 4, wherein the controller transmits a second signal to the entrance roller and the exit roller to cause the entrance roller and the exit roller to disengage braking the web as an indication of starting the first mode of operation (Markey, col. 10, lines 50-65, Note that, upon combining the technique disclosed by Markey, to the device disclosed by Moss, the limitation would be met). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Noe et al. (5,320,266).

 	Regarding claim 13, Moss teaches the web handling system of claim 1. Moss does not teach wherein the upstream processing device and the downstream processing device operate at different speeds. Noe teaches a web buffer between web processing devices, wherein the web is fed into the buffer from a first processing device at a first speed and out of the buffer to a second processing device at a second speed (Noe, see fig. 1, Note buffer 1 and speeds Ve, Va). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the tensioning arrangement disclosed by Moss to a web processing device of the type disclosed by Noe because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, it was well known in the art at the time of invention that buffers of the types disclosed by Moss were used to store web between processing devices operating at different speeds, and thus to substitute the arrangement disclosed by Moss for that disclosed by Noe would have been an obvious substitution.  

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendment fails to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. 
Applicant argues the drive roller 29 of Moss does not maintain web tension between the web entrance and the web exit. Examiner maintains that it does. First, “web tension” could be any amount of tension. Simply by virtue of being driven to pick up slack, drive roller can reasonably be said to “maintain [some amount of] tension” in the web. The claim does not specify that the tension maintained is a specific tension that is held constant throughout the entire web within the web handling system at all times, as Examiner believes may be intended. Rather, all that has been claimed is that a tension is “maintained” by the web buffer at some point in time. Thus, at best drive roller 29 of Moss can be said to meet the limitation intended because it does, in fact, pick up loose web after disengagement of the first rollers to hold the tension or bring the tension back into a permissible threshold. And at worst, the fact that drive roller 29 picks up some slack at some point during operation within the housing of the web handling device can be said to be an operation to “maintain web tension.” 
The standing prior art rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853